LEMMON, Judge,
concurring.
The question is whether a public employee under Civil Service may be demoted when he is unable, for medical reasons, to perform the duties of the higher position. The answer is yes.
The purpose of the Civil Service system is to protect public employees from discrimination and to prevent their being subjected to dismissal, demotion or other disciplinary action without cause. La.Const.1974, Art. *1210, § 8. The action taken by the appointing authority may be characterized as a tough business decision, but it does not necessarily constitute discrimination or arbitrary action within the contemplation of the Civil Service scheme. The Civil Service system does not protect employees against tough actions — only discriminatory or arbitrary actions.